Proceeding to review a determination adjudging petitioner, a licensed private detective and investigator, guilty of a criminal contempt for refusing to answer questions at a judicial inquiry, and imposing punishment. Refusal to answer was on the sole ground that petitioner’s attorney was not permitted to be present in the hearing room during the interrogation. Petitioner contends that special facts distinguish this proceeding from Matter of Anonymous v. Arkwright (5 A D 2d 790) and Matter of Anonymous v. Arkwright (5 A D 2d 792, motion for leave to appeal denied in both proceedings 4 N Y. 2d 676) in that petitioner, prior to being called to testify, was informed that he was being called not merely as a witness but that he was being investigated and that sufficient evidence was already available to warrant presentation thereof to a Grand Jury or District Attorney. Determination unanimously confirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.